 

Exhibit 10.2

 

CELGENE CORPORATION

 

 

Executive Severance Plan

(Effective December 17, 2018)

 

 

1.          Purpose. The purpose of this Celgene Corporation Executive Severance
Plan (this “Plan”) is to provide certain Severance Payments and Benefits (as
defined below) to designated key executives and employees of the Company in the
event of a termination of their employment in certain specified circumstances.
This Plan has been adopted in the form set forth herein effective as of December
17, 2018 (the “Effective Date”). This Plan is intended to be a top hat welfare
benefit plan under ERISA.

 

2.          Definitions. The following definitions are applicable for purposes
of this Plan, in addition to terms defined in Section 1 above:

 

a)         “Accrued Obligations” means, for an Eligible Employee, the Eligible
Employee’s (i) base salary otherwise payable through the Date of Termination,
(ii) any annual cash bonus earned by the Eligible Employee for a prior fiscal
year but not paid to the Eligible Employee as of the Date of Termination, (iii)
unreimbursed business expenses reimbursable under Company policies then in
effect, and (iv) earned and accrued vacation pay, if applicable, to the extent
not theretofore paid.

 

b)         “Affiliate” means with respect to a specified Person, a Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the specified Person.

 

c)         “Base Severance Amount” means, for an Eligible Employee, the sum of
(i) the greater of (1) the Eligible Employee’s annual base salary as of the Date
of Termination (disregarding any reduction thereto that serves as the basis for
the Eligible Employee’s resignation for Good Reason) and (2) to the extent
applicable, the Eligible Employee’s annual base salary at the time of the first
occurrence of a Change in Control within the two (2) years preceding the Date of
Termination, plus (ii) the greater of (1) the Eligible Employee’s target annual
cash incentive opportunity for the fiscal year of the Company during which the
Date of Termination occurs (disregarding any reduction thereto that serves as
the basis for the Eligible Employee’s resignation for Good Reason) and (2) to
the extent applicable, the Eligible Employee’s target annual cash incentive
opportunity for the fiscal year of the Company during which a Change in Control
first occurs within the two (2) years preceding the Date of Termination (such
greater amount, the “Target Bonus”).

 

d)         “Benefit Continuation Period” means, for an Eligible Employee, the
period commencing on the Eligible Employee’s Date of Termination and ending on
the expiration of the Eligible Employee’s Severance Continuation Period.

 

e)         “Benefit Plans” means all medical, dental and vision benefit plans of
the Company, as may be in effect from time to time.

 

f)          “Board” means the Board of Directors of Celgene Corporation.

 

 

 

 

g)         “Cause” means (i) at any time at which clause (ii) of this Section
2(g) does not apply, an Eligible Employee’s dishonesty, fraud, insubordination,
willful misconduct, refusal to perform services (for any reason other than
illness or incapacity), material violation of Company policy, material breach of
an employment or similar agreement, misappropriation of Company property, or
materially unsatisfactory performance of his or her duties for the Company that
has not been cured within ten (10) days after a written demand for substantial
performance is delivered to the Eligible Employee by the Committee (or its
designee), which demand specifically identifies the manner in which the
Committee believes that the Eligible Employee has not substantially performed
the Eligible Employee’s duties, in each case as determined by the Committee or
(ii) on or within two years following the date of a Change in Control, an
Eligible Employee’s dishonesty, fraud, insubordination, willful misconduct,
refusal to perform services (for any reason other than illness or incapacity),
material violation of Company policy, material breach of an employment or
similar agreement, or misappropriation of Company property; provided, that (1)
in the event of a dispute concerning the application of this Section 2(g)(ii),
no claim by the Company that Cause exists shall be given effect unless the Board
determines that it has been established by clear and convincing evidence that
Cause exists and a resolution to that effect is adopted by the affirmative vote
of not less than seventy five percent (75%) of the entire membership of the
Board (after reasonable notice to the Eligible Employee and an opportunity for
the Eligible Employee, together with the Eligible Employee’s counsel, to be
heard by the Board) and (2) for purposes of this proviso, references to the
“Board” shall, at any time at which the Company is not the ultimate parent
entity of the controlled group that includes the Company, mean the board of
directors of the ultimate parent entity of such controlled group.

 

h)         “CEO” means the Company’s Chief Executive Officer.

 

i)          “Change in Control” shall have the meaning ascribed to such term in
the Celgene Corporation 2017 Stock Incentive Plan (Amended and Restated as of
April 19, 2017), as may be amended from time to time, and any successor to that
plan. Notwithstanding the foregoing, a Company transaction that does not
constitute a change in control event under Code Section 409A shall not be
considered a Change in Control for purposes of this Plan.

 

j)          “CIC Termination” means an Eligible Employee’s (i) Qualifying
Termination that occurs on, or within two years following, the date of a Change
in Control or (ii) Qualifying Termination that is a termination of employment
without Cause which the Eligible Employee reasonably demonstrates was (A) at the
request of a third party that has taken steps reasonably calculated to effect a
Change in Control or (B) otherwise arose in connection with, or in anticipation
of, a Change in Control (regardless of whether a Change in Control actually
occurs).

 

k)         “COBRA” means the continuation coverage requirements for “group
health plans” under Title X of the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended, and as codified in Code Section 4980B and ERISA
Sections 601 through 608, each as amended from time to time, including rules
thereunder and successor provisions and rules thereto.

 

l)          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and all regulations, interpretations, and administrative guidance
issued thereunder.

 

m)        “Code Section 409A” means Section 409A of the Code.

 

n)        “Committee” means the Management Compensation and Development
Committee of the Board.

 

o)         “Company” means Celgene Corporation, a Delaware corporation,
including all of its Affiliates, collectively (and any successors or assigns
thereto), and any successor that assumes the obligations of the Company under
this Plan, by way of merger, acquisition, consolidation or other transaction.

 

 

 

 

p)         “Date of Termination” means, for an Eligible Employee, the Eligible
Employee’s “separation from service” as defined in Treasury Regulation §
1.409A-1(h).

 

q)         “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

r)          “Eligible Employee” means an employee of the Company who (i) has
been designated by the Committee (or its delegate) as a participant in this
Plan, and (ii) has timely and properly executed and delivered a Participation
Agreement to the Company.

 

s)         “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

t)          “Excise Tax” has the meaning specified in Section 7.

 

u)         “Good Reason” means, for an Eligible Employee, the occurrence of any
of the following events, unless the Eligible Employee has consented thereto:

 

(i)a material reduction in the Eligible Employee’s (1) annual base salary or (2)
target annual cash incentive compensation opportunity and target annual equity
incentive compensation opportunity, in the aggregate;

(ii)a material diminution in the Eligible Employee’s duties and responsibilities
(other than temporarily while the Eligible Employee is physically or mentally
incapacitated or as required by applicable law);

(iii)a material adverse change in the Eligible Employee’s reporting
relationships; or

(iv)a relocation of an Eligible Employee’s primary work location that results in
an increase to the Eligible Employee’s one-way commute by 30 miles or more;

 

provided, that an Eligible Employee shall not be deemed to terminate employment
for Good Reason unless (I) within ninety (90) days after the initial occurrence
of the event triggering Good Reason, the Eligible Employee delivers written
notice to the Company of his or her intention to terminate his or her employment
for Good Reason which specifies in reasonable detail the circumstances claimed
to give rise to the Eligible Employee’s right to terminate employment for Good
Reason, (II) the Company fails to cure or correct such conduct or condition
within thirty (30) days following receipt of such notice, and (III) the Eligible
Employee’s Date of Termination occurs within ninety (90) days after the end of
the cure period described in clause (II).

 

v)         “JAMS” has the meaning specified in Section 12(f).

 

w)        “Participation Agreement” means an individual agreement (a form of
which is shown in Appendix A) provided by the Company to an Eligible Employee,
which documents the employee’s eligibility to participate in the Plan and has
been signed and accepted by the employee.

 

x)         “Person” means an individual, corporation, partnership, limited
liability company, association, trust, other entity, group or organization
include a governmental authority.

 

y)         “Qualifying Termination” means termination of an Eligible Employee’s
employment with the Company that is either (i) initiated by the Company without
Cause or (ii) initiated by the Eligible Employee for Good Reason. Termination
due to death or disability shall not be treated as a Qualifying Termination. In
addition, if, prior to a Change in Control, the Company determines after an
Eligible Employee’s Date of Termination that the Eligible Employee’s employment
could have been terminated for Cause, the Eligible Employee’s termination shall
not be treated as a Qualifying Termination and the Eligible Employee shall
reimburse the Company for all Severance Payments and Benefits previously paid
under the Plan.

 

 

 

 

z)           “Reduced Amount” has the meaning specified in Section 7(a).

 

aa)         “Release” has the meaning specified in Section 6.

 

bb)        “Release Period” has the meaning specified in Section 6.

 

cc)         “Severance Factor” means, for each Eligible Employee, the factor
specified in the Eligible Employee’s Participation Agreement.

 

dd)        “Severance Continuation Period” means, for an Eligible Employee, the
Eligible Employee’s Severance Factor multiplied by 12 months.

 

ee)         “Severance Payments and Benefits” means all benefits provided or
payments made by the Company to or for the benefit of an Eligible Employee under
this Plan.

 

3.           Eligibility. An Eligible Employee shall be eligible for Severance
Payments and Benefits under this Plan, subject to the terms and conditions
described herein, only if he or she experiences a Qualifying Termination and is
an Eligible Employee on his or her Date of Termination.

 

4.           Administration.

 

a)This Plan shall be interpreted, administered and operated by the Committee,
which shall have complete authority, subject to the express provisions of this
Plan, to interpret this Plan, to prescribe, amend and rescind rules and
regulations relating to this Plan, and to make all other determinations
necessary or advisable for the administration of this Plan. Such authority shall
include the powers to resolve ambiguities, inconsistencies, and omissions, and
to correct any scrivener’s error. The Committee may delegate any of its duties
hereunder to a subcommittee, or to such person or persons from time to time as
it may designate. All decisions, interpretations and other actions of the
Committee shall be final, conclusive and binding on all parties who have an
interest in this Plan.

 

b)Notwithstanding anything in this Plan to the contrary, upon or after a Change
in Control, neither the Committee nor any other person shall have discretionary
authority in the administration of the Plan, and any court or tribunal that
adjudicates any dispute, controversy, or claim in connection with benefits under
this Plan will apply a de novo standard of review to any determinations made by
the Committee or the Company. Such de novo standard shall apply notwithstanding
the grant of full discretion hereunder to the Committee or any person or
characterization of any decision by the Committee or by such person as final,
binding or conclusive on any party.

 

5.           Termination of Employment for any Reason. Subject to the terms and
conditions hereof, in the event of termination of an Eligible Employee’s
employment with the Company for any reason:

 

a)          The Company shall pay the Eligible Employee the Accrued Obligations,
payable on the dates such amounts would have been payable under the Company’s
policies if the Eligible Employee’s employment had not terminated.

 

 

 

 

b)          All outstanding equity-based awards held by the Eligible Employee as
of the Date of Termination shall be governed by the terms and conditions of the
applicable equity plan(s) (including without limitation the Celgene Corporation
2017 Stock Incentive Plan (Amended and Restated as of April 19, 2017) and/or the
Celgene Corporation 2014 Equity Incentive Plan) and the applicable equity award
agreement(s).

 

c)          The Eligible Employee’s benefits and rights under the Company’s
benefit plans shall be determined in accordance with the applicable provisions
of such plans, in each case as in effect and amended from time to time.

 

6.           Qualifying Termination. In addition to the payments and benefits
set forth in Section 5, if an Eligible Employee’s termination of employment with
the Company is a Qualifying Termination, the Eligible Employee shall also be
entitled to receive the following payments and benefits, subject to the Eligible
Employee timely executing a release and termination agreement in a form to be
provided by the Company no later than five (5) days after termination (and which
shall include a one-year post-termination non-competition covenant, which may be
waived, in whole or in part, by the Committee in its sole discretion) (the
“Release”), and such Release becoming effective, enforceable and irrevocable no
later than 50 days following the Eligible Employee’s Date of Termination (such
period, the “Release Period”):

 

a)          A cash amount equal to the product of the Eligible Employee’s
Severance Factor multiplied by the Eligible Employee’s Base Severance Amount,
payable in a lump sum on the Company’s first regularly scheduled payroll date
following the expiration of the Release Period; provided, that to the extent the
Eligible Employee’s right to receive the cash amount under this Section 6(a)
replaces the Eligible Employee’s right to receive other cash severance that
constitutes non-exempt deferred compensation for purposes of Code Section 409A
under another plan, arrangement or agreement of the Company, the cash amount
payable under this Section 6(a) shall be paid on the payment date(s) applicable
to such other cash severance to the extent necessary to avoid the imposition of
an additional tax under Code Section 409A.

 

b)          If the Eligible Employee timely elects to continue coverage under
the Company’s Benefit Plans pursuant to COBRA, the Company shall either provide
the elected level of coverage at active employee rates through the end of the
Benefit Continuation Period or pay to the Eligible Employee a monthly cash
payment in lieu of subsidized coverage. Such monthly payment shall equal the
excess of (i) the total COBRA premium for the elected level of Benefit Plan
coverage for the month, over (ii) the active employee rate for such coverage for
such month. Such payment shall be made each month that starts after the Date of
Termination (or, if later, the first month for which the Company does not make
available subsidized coverage), without any requirement to furnish documentation
of expenses incurred; provided that payments under this Section 6(b) shall cease
to be required upon the earliest of (I) the last day of the Benefit Continuation
Period, (II) the Eligible Employee’s death, or (III) discontinuation of the
Eligible Employee’s coverage under any Company Benefit Plan due to failure to
make required contributions.

 

c)          During the eighteen (18)-month period commencing on the Eligible
Employee’s Date of Termination, the Eligible Employee shall be eligible for
reasonable outplacement services furnished by the Company commensurate with the
Eligible Employee’s level and position. The outplacement benefits shall be
provided in kind; cash shall not be paid in lieu of outplacement benefits nor
will Severance Payments and Benefits be increased if the Eligible Employee
declines or does not use the outplacement benefits.

 

 

 

 

d)          If the Qualifying Termination is a CIC Termination:

 

i.a cash amount equal to the product of (A) the greater of (x) the Target Bonus
and (y) the annual bonus for the fiscal year of the Company in which the Date of
Termination occurs to which the Eligible Employee would be entitled based on the
actual level of achievement of the applicable performance goals through the Date
of Termination, and (B) a fraction, the numerator of which is the number of days
between the first day of the fiscal year of the Company in which the Date of
Termination occurs and the denominator of which is the total number of days in
such fiscal year, payable in a lump sum on the Company’s first regularly
scheduled payroll date following the expiration of the Release Period; and

 

ii.the Eligible Employee’s outstanding equity awards granted under the Company’s
equity plans (A) that are subject to time-based vesting conditions will vest in
full and, if applicable, become exercisable in full, or (B) that are subject to
performance-based vesting conditions shall vest based on the level of
performance specified in the applicable award agreement for an involuntary
termination within two years following a Change in Control.

 

7.           Effect of Federal Excise Tax.

 

a)          Cut-Back to Maximize Retained After-Tax Amounts. In the event the
Company determines that any benefit provided or payment made by the Company to
or for the benefit of an Eligible Employee, whether paid or payable or
distributed or distributable pursuant to the terms of an agreement, plan,
program, arrangement of the Company or otherwise (a “Payment”) would constitute
a “parachute payment” (as defined in section 280G(b)(2) of the Code, each a
“Parachute Payment”) and subject the Eligible Employee to an excise tax imposed
by Code Section 4999 (or any comparable provision of state law) or any interest
or penalties related to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Company shall reduce the Payments to an amount that is one
dollar less than the smallest amount that would give rise to the Excise Tax (the
“Reduced Amount”), but only if, after taking into account all income and
employment taxes, such Reduced Amount would be greater than the net after-tax
value (after taking into account the Excise Tax and all income and employment
taxes) of the unreduced Payments. Any determination required under this Section
7 shall be made by an independent accounting firm of nationally recognized
standing selected by the Company prior to the Change in Control (the “Accounting
Firm”) that gives rise to the application of the Excise Tax. All determinations
made by the Accounting Firm under this Section 7 shall be binding upon the
Company and the Eligible Employee.

 

b)          Implementation Rules. If the Payments must be reduced as provided in
Section 7(a), any reduction in Payments required by this provision will occur in
the following order: (i) cash payments that may not be valued under Treas. Reg.
§ 1.280G-1, Q&A-24(c) (“24(c)”), (ii) equity-based payments that may not be
valued under 24(c), (iii) cash payments that may be valued under 24(c), (iv)
equity-based payments that may be valued under 24(c) and (v) other types of
benefits. With respect to each category of the foregoing, such reduction shall
occur first with respect to amounts that are not “deferred compensation” within
the meaning of Code Section 409A and next with respect to payments that are
deferred compensation, in each case, beginning with payments or benefits that
are to be paid the farthest in time from the Accounting Firm’s determination. If
two or more long-term incentive awards are granted on the same date, each award
will be reduced on a pro-rata basis. The Eligible Employee shall be advised of
the determination as to which Payments will be reduced and the reasons therefor,
and the Eligible Employee and his or her advisors will be entitled to present
information that may be relevant to this determination. In no event shall such
reduction be effected in a manner that triggers an additional tax under Code
Section 409A.

 

 

 

 

c)           To the extent requested by the Eligible Employee, the Company shall
cooperate with the Eligible Employee in good faith in valuing, and the
Accounting Firm shall take into account the value of, services provided or to be
provided by the Eligible Employee (including the Eligible Employee’s agreeing to
refrain from performing services pursuant to a covenant not to compete or
similar covenant, before, on or after the date of a change in ownership or
control of the Company (within the meaning of Q&A-2(b) of the final regulations
under Section 280G of the Code), such that payments in respect of such services
may be considered reasonable compensation within the meaning of Q&A-9 and Q&A-40
to Q&A-44 of the final regulations under Section 280G of the Code and/or exempt
from the definition of the term “parachute payment” within the meaning of
Q&A-2(a) of the final regulations under Section 280G of the Code in accordance
with Q&A-5(a) of the final regulations under Section 280G of the Code.

 

8.           Other Provisions Applicable to Severance Payments and Benefits.

 

a)           Deferrals Included in Salary and Bonus. All references in this Plan
to salary and annual incentive amounts mean those amounts before reduction
pursuant to any plan or other arrangement for deferral of compensation.

 

b)          Transfers of Employment. Anything in this Plan to the contrary
notwithstanding, a transfer of employment from the Company to an Affiliate or
vice versa shall not be considered a termination of employment for purposes of
this Plan.

 

c)          Continuation of Benefits During Release Period. Any Severance
Payment or Benefit that would otherwise have been made to an Eligible Employee
but that is conditioned upon the execution and effectiveness of the Release
shall be paid or provided on the first regular payroll date following the
expiration of the Release Period, subject to the execution and effectiveness of
the Release; provided that any in-kind benefits provided pursuant to this Plan
shall continue in effect after the Date of Termination pending the execution and
effectiveness of the Release, subject to the Eligible Employee being required to
reimburse the Company for the full cost of providing such in-kind benefits in
the event the Release does not become effective and irrevocable by the end of
the Release Period; provided further that any equity awards that become vested
pursuant to Section 6(d)(ii) and that constitute deferred compensation within
the meaning of, and subject to, Code Section 409A, shall be settled at the time
or times specified in the applicable award agreement to the extent required in
order to avoid the imposition of an additional tax under Code Section 409A,
subject to the Eligible Employee being required to repay the Company for the
full value of any such equity awards paid to the Eligible Employee if the
Release does not become effective and irrevocable by the end of the Release
Period.

 

9.           Other Plans and Policies; Non-Duplication of Payments or Benefits.

 

a)          Superseded Agreements and Rights. This Plan constitutes the entire
understanding between the Company and the Eligible Employee relating to
Severance Payments and Benefits to be paid or provided to the Eligible Employee
by the Company, and supersedes and cancels all prior agreements and
understandings with respect to the subject matter of this Plan.

 

b)          Non-Duplication of Payments and Benefits. An Eligible Employee shall
not be entitled to any Severance Payment or Benefit under this Plan which
duplicates a payment or benefit received or receivable by the Eligible Employee
under any employment or severance agreement, or any other plan, program or
arrangement of the Company or any severance required by applicable law or
regulation. If an Eligible Employee has a right to payments or benefits that
duplicate the Severance Payment or Benefit under this Plan, the benefit under
this Plan shall be reduced, dollar for dollar, by the amount of the duplicate
payment(s) and benefit(s).

 

10.         Special Rules for Compliance with Code Section 409A. This Section 10
serves to ensure compliance with applicable requirements of Code Section 409A.
If the terms of this Section 10 conflict with other terms of this Plan, the
terms of this Section 10 shall control.

 

 

 

 

a)          All payments that may be made and benefits that may be provided
pursuant to this Plan are intended to comply with or be exempt from the
requirements of Code Section 409A and this Plan shall be interpreted
accordingly.

 

b)          Separate Payments. Each installment in a series of Severance
Payments and Benefits shall be deemed a separate payment for purposes of Code
Section 409A.

 

c)          Six-Month Delay Rule. If an Eligible Employee is a “specified
employee” (as determined by the Committee or its designee in accordance with
Treasury Regulation § 1.409A-1(i)) as of his or her Date of Termination, then
all Severance Payments that are subject to the requirements of Code Section 409A
(determined after taking into account the “short-term deferral” rule in Treasury
Regulation § 1.409A-1(b)(4), the “two-year, two-time” rule described in Treasury
Regulation § 1.409A-1(b)(9), and any other available exception from such
requirements) shall be subject to the six-month delay rule of Code Section
409A(a)(2)(B)(i). Each payment that is subject to such six-month delay rule
shall be made, without interest, on the later of (i) the Company’s first payroll
date that is at least six months after the Eligible Employee’s Date of
Termination (or, if earlier, as soon as practicable after the Eligible
Employee’s death) or (ii) the date when such payment would otherwise be due
under the terms of the Plan.

 

d)          Continued Benefits. To the extent required by Code Section 409A, any
reimbursement or in-kind benefit provided under this Plan shall be provided in
accordance with the following: (i) the amount of expenses eligible for
reimbursement, or in-kind benefits provided during each calendar year cannot
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (ii) any payments in lieu of the benefits
shall be paid no later than the end of Eligible Employee’s taxable year next
following Eligible Employee’s taxable year in which the benefit or expense was
due to be paid; and (iii) any right to reimbursements or in-kind benefits under
this Plan shall not be subject to liquidation or exchange for another benefit.

 

e)           General Compliance. In addition to the foregoing provisions, the
terms of this Plan, including any authority of the Company and rights of the
Eligible Employee which constitute a deferral of compensation subject to Code
Section 409A, shall be limited to those terms permitted under Code Section 409A
without resulting in a tax penalty to Eligible Employee, and any terms not so
permitted under Code Section 409A shall be modified and limited to the extent
necessary to avoid tax under Code Section 409A but only to the extent that such
modification or limitation is permitted under Code Section 409A. The Company and
its employees and agents make no representation and are providing no advice
regarding the taxation of the payments and benefits under this Plan, including
with respect to taxes, interest and penalties under Code Section 409A and
similar liabilities under state and local tax laws. No indemnification or
gross-up is payable under this Plan with respect to any such tax, interest, or
penalty under Code Section 409A or similar liability under state or local tax
laws applicable to any Eligible Employee.

 

11.         Claims Procedures.

 

a)           Initial Claims. An Eligible Employee who believes he or she is
entitled to a payment under this Plan that has not been received may submit a
written claim for benefits under this Plan within 60 days after the Eligible
Employee’s Date of Termination. Claims shall be addressed and sent to:

 

Management Compensation and Development Committee

c/o General Counsel

Celgene Corporation

86 Morris Avenue

Summit, NJ 07901

 

 

 

 

If the Eligible Employee’s claim is denied, in whole or in part, the Eligible
Employee will be furnished with written notice of the denial within 90 days
after the Committee’s receipt of the Eligible Employee’s written claim, unless
special circumstances require an extension of time for processing the claim, in
which case the decision period may be extended by up to an additional 90 days.
If such an extension of time is necessary, written notice of the extension will
be furnished to the Eligible Employee before the termination of the initial
90-day period and will describe the circumstances requiring the extension and
the date by which a decision is expected to be rendered. Written notice of the
denial of the Eligible Employee’s claim will contain the following information:

 

(i)the reason or reasons for the denial of the Eligible Employee’s claim;

(ii)references to the Plan provisions on which the denial of the Eligible
Employee’s claim was based;

(iii)a description of any additional information or material required by the
Committee to reconsider the Eligible Employee’s claim (to the extent applicable)
and an explanation of why such material or information is necessary; and

(iv)a description of this Plan’s review procedures and time limits applicable to
such procedures, including a statement of the Eligible Employee’s right to bring
a civil action under Section 502(a) of ERISA following a benefit claim denial on
review.

 

b)          Appeal of Denied Claims. If the Eligible Employee’s claim is denied,
the Eligible Employee (or his or her authorized representative) may file a
request for review of the claim in writing with the Committee. This request for
review must be filed no later than 60 days after the Eligible Employee has
received written notification of the denial.

 

(i)Such request for review may include any comments, documents, records and
other information relating to his or her claim for benefits.

(ii)The Eligible Employee has the right to be provided with, upon request and
free of charge, reasonable access to and copies of all pertinent documents,
records and other information that is relevant to his or her claim for benefits.

(iii)The review of the denied claim will take into account all comments,
documents, records and other information that the Eligible Employee submitted
relating to his or her claim, without regard to whether such information was
submitted or considered in the initial denial of his or her claim.

 

c)           Committee’s Response to Appeal. The Committee will notify the
Eligible Employee of its decision within 60 days after the Committee’s receipt
of the Eligible Employee’s written claim for review; provided that the Committee
may extend the review period by up to 60 additional days, if the Committee
notifies the Eligible Employee in writing of the need for an extension (and the
reason therefor) before the end of the initial 60-day period. If the Committee
makes an adverse decision on appeal, the Committee shall communicate its
decision in a writing that includes:

 

(i)the reason or reasons for the denial of the Eligible Employee’s appeal;

(ii)reference to the Plan provisions on which the denial of the Eligible
Employee’s appeal is based;

(iii)a statement that the Eligible Employee is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, this Plan and all
documents, records and other information relevant to his or her claim for
benefits; and

(iv)a statement describing the Eligible Employee’s right to bring an action
under Section 502(a) of ERISA.

 

 

 

 

d)          Exhaustion of Administrative Remedies. The exhaustion of these
claims procedures is mandatory for resolving every claim and dispute arising
under this Plan. As to such claims and disputes:

 

(i)no claimant shall be permitted to commence any arbitration or legal action to
recover benefits or to enforce or clarify rights under this Plan or under any
provision of law until these claims procedures have been exhausted in their
entirety;

(ii)failure to submit a claim, appeal, or any required information by the
applicable deadline under these claims procedures shall result in forfeiture of
the benefits being claimed;

(iii)in any arbitration or legal action, all explicit and implicit
determinations by the Committee (including, but not limited to, determinations
as to whether the claim, or a request for a review of a denied claim, was timely
filed) shall be afforded the maximum deference permitted by law; and

(v)no legal action or arbitration may be commenced by the Eligible Employee
later than 180 days subsequent to the date of the written response of the
Committee to an Eligible Employee’s request for review pursuant to Section
11(c).

 

12.         Miscellaneous.

 

a)          Assignment; Non-transferability. No right of an Eligible Employee to
any payment or benefit under this Plan shall be subject to assignment,
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Eligible Employee or of any
beneficiary of the Eligible Employee. The terms and conditions of this Plan
shall be binding on the successors and assigns of the Company.

 

b)          Withholding. The Company shall have the right to deduct from all
payments hereunder all taxes that the Company determines are required by law to
be withheld therefrom. Regardless of the amount withheld, the recipient of
payments, benefits, or other income (including imputed income) under the Plan
shall be solely responsible for all taxes owed with respect to such payments,
benefits, and other income.

 

c)           No Right To Employment. Nothing in this Plan shall be construed as
giving any person the right to be retained in the employment of the Company, nor
shall it affect the right of the Company to dismiss an Eligible Employee without
any liability except as required by this Plan.

 

d)          Amendment and Termination. The Company, by action of the Committee,
reserves the right to amend or terminate this Plan at any time, without advance
notice to any Eligible Employee and without regard to the effect of the
amendment or termination on any Eligible Employee or on any other individual.
Any amendment or termination of this Plan will be in writing. Notwithstanding
the foregoing, (i) any termination of the Plan, or amendment that materially
adversely affects the rights of any Eligible Employee under the Plan, in each
case, that is approved by the Committee prior to a Change in Control, shall not
be effective with respect to any applicable Eligible Employee until the first
anniversary of the date that such Eligible Employee receives written notice from
the Company of such termination or amendment and (ii) the Company may not,
without an Eligible Employee’s written consent, terminate this Plan, or amend
this Plan in any way that adversely affects the rights of any Eligible Employee,
in each case, either (1) in anticipation of a specific contemplated Change in
Control or (2) at any time following a Change in Control. Any action of the
Company in amending or terminating this Plan will be taken in a non-fiduciary
capacity. In no event shall any amendment or termination of this Plan affect the
Severance Payments or Benefits payable under this Plan to any Eligible Employee
whose employment termination date has occurred prior to the effective date of
the amendment or termination of this Plan.

 

 

 

 

e)        Governing Law. THE VALIDITY, CONSTRUCTION, AND EFFECT OF THIS PLAN AND
ANY RULES AND REGULATIONS RELATING TO THIS PLAN SHALL BE DETERMINED IN
ACCORDANCE WITH THE LAWS (INCLUDING THOSE GOVERNING CONTRACTS) OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS, AND
APPLICABLE FEDERAL LAW. If any provision hereof shall be held by a court or
arbitrator of competent jurisdiction to be invalid and unenforceable, the
remaining provisions shall continue to be fully effective.

 

f)         Arbitration. To the fullest extent permitted by law, any and all
disputes, claims, and causes of action, in law or equity, arising from or
relating to this Plan (including the Release, except as specifically provided in
the Release) or its enforcement, performance, breach or interpretation, shall be
resolved by final, binding, and confidential arbitration held in the state and
county where the Eligible Employee principally worked immediately prior to the
Eligible Employee’s termination and conducted through Judicial Arbitration &
Mediation Services (“JAMS”) in accordance with the then-current JAMS Employment
Arbitration Rules & Procedures (and no other JAMS rules). Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. Nothing in
this Section 12(f) is intended to prevent either the Eligible Employee or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration. For purposes of settling any
dispute or controversy arising hereunder or for the purpose of entering any
judgment upon an award rendered by the arbitrator, the Company and the Eligible
Employee hereby consent to the jurisdiction of any or all of the following
courts: (i) the United States District Court for the District of New Jersey or
(ii) any of the courts of the State of New Jersey. The Company and the Eligible
Employee hereby waive, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to such courts’ jurisdiction and
any defense of inconvenient forum with respect to such courts. The Company and
the Eligible Employee hereby agree that a judgment upon an award rendered by the
arbitrator may be enforced in other jurisdictions by suit on the judgment or in
any other manner provided by law. This Section 12(f) shall not apply to any
claims of violation of any federal or state employment discrimination laws.

 

g)        No Duty to Mitigate. No employee shall be required to mitigate, by
seeking employment or otherwise, the amount of any payment that the Company
becomes obligated to make under this Plan, and, except as expressly provided in
this Plan, amounts or other benefits to be paid or provided to an Eligible
Employee pursuant to this Plan shall not be reduced by reason of the Eligible
Employee’s obtaining other employment or receiving similar payments or benefits
from another employer.

 

h)        Employment at Will. Nothing contained in this Plan shall give any
employee the right to be retained in the employment of the Company or shall
otherwise modify the employee’s at will employment relationship with the
Company. This Plan is not a contract of employment between the Company and any
employee.

 

i)         Legal Fees. The Company agrees to pay as incurred (within 30 days
following the Company’s receipt of an invoice from the Eligible Employee), at
any time from the date of a Change in Control through the Eligible Employee’s
remaining lifetime, to the fullest extent permitted by applicable law, all legal
fees and expenses that the Eligible Employee may reasonably incur as a result of
any contest (regardless of the outcome thereof) by the Company, the Eligible
Employee or others of the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof whether such
contest is between the Company and the Eligible Employee or between either of
them and any third party (including as a result of any contest by the Eligible
Employee about the amount of any payment pursuant to this Plan and any IRS
audit).

 

 

 

 

j)         Complete Statement of Plan. This Plan document (which incorporates
each Eligible Employee’s Participation Agreement by reference) contains a
complete statement of the Plan’s terms and supersedes all prior statements with
respect to the Plan’s terms. No other evidence, whether written or oral, shall
be taken into account in interpreting the provisions of the Plan. In the event
of a conflict between a provision in this Plan document and any booklet,
brochure, presentation, or other communication (whether written or oral), the
provision of this Plan document shall control.

 

 

 

 

Appendix A

Celgene Corporation Executive Severance Plan

Form of Participation Agreement

 

Celgene Corporation (the “Company”) is pleased to inform you, ________________,
that you are eligible to participate in the Company’s Executive Severance Plan
(the “Plan”). A copy of the Plan is included with this Participation Agreement
or has previously been delivered or made available to you. Your participation in
the Plan is subject to all of the terms and conditions of the Plan and this
Participation Agreement. Capitalized terms used and not defined herein have the
meanings ascribed to such terms in the Plan.

 

In order to actually become a participant in the Plan (an “Eligible Employee” as
described in the Plan), you must complete and sign this Participation Agreement
and return it to Andrea Tuck, VP, Global Compensation & Benefits as soon as
possible.

 

The Plan describes in detail the circumstances under which you may become
eligible for Severance Payments and Benefits. As described more fully in the
Plan, you may become eligible for certain Severance Payments and Benefits under
Section 6 of the Plan only if you voluntarily terminate your employment with the
Company for Good Reason or the Company terminates your employment for a reason
other than Cause and other than as a result of your disability or death (each, a
“Qualifying Termination”). As more fully described in the Plan, your severance
benefit is based on your annual base salary and bonus opportunity multiplied by
a “Severance Factor.”

 

Your Severance Factor is equal to ____x. However, if your Date of Termination
occurs (1) on, or within two years following, the date of a Change in Control or
(2) due to your termination of employment without Cause and you reasonably
demonstrate that such termination of employment (a) was at the request of a
third party that has taken steps reasonably calculated to effect a Change in
Control or (b) otherwise arose in connection with, or in anticipation of, a
Change in Control (regardless of whether a Change in Control actually occurs)
(each of (1) and (2), a “CIC Termination”), your Severance Factor will instead
be ____x.

 

In addition, the Plan entitles you to benefits continuation coverage at active
employee rates for ____ months after your Date of Termination (or ________
months, if your Qualifying Termination constitutes a CIC Termination), subject
to the terms and conditions of the Plan.

 

In order to receive Severance Payments and Benefits under the Plan, you will be
required to execute and not revoke a Release (which will include a one-year
post-termination non-competition covenant, which may be waived, in whole or in
part, by the Committee in its sole discretion) when you terminate employment.
Also, as explained in the Plan, your Severance Payments and Benefits (if any)
will be reduced if necessary to avoid “golden parachute” excise taxes under the
Internal Revenue Code, but this reduction will occur only if the reduction is
economically beneficial to you.

 

By your signature below, you and the Company agree that your participation in
the Plan is governed by this Participation Agreement and the provisions of the
Plan. Your signature below confirms that: (1) you have received a copy of the
Plan; (2) you have carefully read this Participation Agreement and the Plan; (3)
decisions and determinations by the Committee under the Plan will be final and
binding on you and your successors; and (4) the Plan and this Participation
Agreement constitute the entire understanding between you and the Company
relating to non-equity severance compensation to be paid or provided to you by
the Company, and supersede and cancel all prior agreements and understandings
with respect to non-equity severance compensation (including without limitation
any offer letter between you and the Company).

 

 

 

 

In the event of any conflict between this Participation Agreement and the terms
of the Plan as in effect from time to time, the terms of the Plan shall control.

 

CELGENE CORPORATION   [ELIGIBLE EMPLOYEE NAME]             Signature   Signature
            Name   Date             Title           [Enclosure: Celgene
Corporation Executive Severance Plan]    

 



 

 